Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16-18, and 20 - 29 is/are rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US4836940.
Regarding claims 16-18 and 20 - 22, US48636940 discloses a composition comprising pellets formed from a homogeneous mixture of a water-swellable bentonite and a water-insoluble water-absorbent cross-linked polyacrylate polymer, wherein the weight ratio of the bentonite to the water-absorbent polymer ranges from about 1:3 to about 3:1 (claims 1 - 2 and 4). It is reasonable to expect that the swellable acrylate seeps into the pores of the bentonite during the mixing. The Examiner respectfully submits that although the prior art does not disclose the claimed properties (open pore system), the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.

It has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claims 23-24, US48636940 discloses that the pellets essentially maintain their original size as they pass through the borehole to the point of lost circulation. At the point of lost circulation, pellets accumulate, then swell upon further water absorption to seal the thief formation (col. 5, lines 37- 45). The water-swellable absorbent polymers are capable of absorbing several hundred times their weight in water, and swelling to a substantial degree, to effectively seal thief formations(col. 8, lines 14-18). 
The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "encompassing" ranges, and encompassing ranges have been held to establish prima facie obviousness (MPEP 2144.05)."[E]ven though product-by-process claims are limited by and defined by the 
Regarding claims 25 - 29, the water-insoluble, water-swellable absorbent polymers useful in the method and composition of the present invention are not particularly limited in structure, except that the absorbent polymer must exhibit minimal solubilization and substantial swelling upon absorption of several hundred times its weight of water. Such absorbent polymers include substituted and unsubstituted, synthetic and natural polymers. The water-absorbing resins usually are moderately crosslinked and contain hydrophilic moieties such as carboxyl, sulfonate, sulfate, hydroxy, phosphate and/or amino groups and the like. The water-absorbent polymers useful in the method and composition of the present invention include substituted or unsubstituted polymers, copolymers or terpolymers of hydrolysis products of starch-acrylonitrile graft polymers; crosslinked carboxymethylcellulose; crosslinked polyacrylamides; and polymethacrylamides; crosslinked polyacrylates; polyvinyl alcohols; polyacrylonitriles; polyvinylpyrrolidones; sulfonated polystyrene; hydrolyzed polyacrylamides; polyethylene oxide; sulfated hydroxyethyl polyacrylates; sulfated polyvinyl alcohol; sulfated hydroxypropyl methacrylate; polymers derived from methacryloxy ethyl phosphate; polymerized alpha, beta-unsaturated carboxylic acids and their salts; polymerized aromatic or heterocyclic sulfonic acids, such as 2-vinyl-3-bromobenzenesulfonic acid and 2-sulfo-5-allylfurane; polymerized aliphatic sulfonic .
Claim(s) 16 - 18, 20 - 21, 23-25, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20090078153
Regarding claims 16-18, 20-21, 25 and 27, US20090078153 discloses the nanoreservoirs or nanocontainers for the corrosion inhibiting pigment are characterized by a polymer or polyelectrolyte shell which is sensitive to a specific trigger and capable 2. See [0011] and [0012].
Regarding claims 23-24, the polymer such as gelatin has the claimed properties.
Claim(s) 16 - 22, 25 - 26, and 28 - 29 is/are rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CN103172785B.
Regarding claims 16-18, 20 - 22, 25 - 26, and 28 - 29, CN103172785B discloses mixing diatomite, and kaolin et al. with self-cross-linking epoxy base acrylate copolymer emulsion. The mixture is further mixed with deionized water and ground to fineness below 80 (claims 1- 8). It is reasonable to expect that the swellable acrylate seeps into the pores of diatomite, and kaolin et al. The Examiner respectfully submits that although the prior art does not disclose the claimed properties open pore syste(m), the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent 
It is noted that claims are product-by-process claims. Eventhough product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 77F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985) (citations omitted). It has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
Regarding claim 19, CN103172785B discloses mixing diatomite, and kaolin et al. with self-cross-linking epoxy base acrylate copolymer emulsion. The mixture is further mixed with deionized water and ground to fineness below 80 (claim 8). The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Response to Arguments
Applicant's arguments filed 09/10/2021 have been fully considered but they are not persuasive. 
The applicant argues that US '940 is directed at an entirely different subject-matter than the present invention having a different structure and function and the pellet material of US '940 is not in any way a true composite material. Furthermore applicant argues that there is no evidence or hint given in US '940 that the water-absorbent polymer can or does seep into the pores of bentonite. The applicant argues that regarding the ability of any solid to migrate into the pores of another solid, there are several problems to overcome and the cited reference provides nothing about pore and/or particle sizes nor anything about how the mixture is prepared/processed other than pellets are constructed from at least two materials. In addition, the cited reference provides nothing to suggest that it would be desirable to place a superabsorbent polymer within the pore system of a bentonite particle, if it could be accomplished. The applicant alleged that the disclosed invention (US '940) depends on the superabsorbent polymer being outside of any available pore system.
The Examiner respectfully submits that US’940 discloses that the water-absorbent polymer exposed on the surface of the pellet absorbs water and swells upon initial water contact, thereby sealing the remainder, or the internal portion, of the pelleted composition from immediate water contact. See col. 10, lines 35-40. US’940 discloses sealing the internal portion of the pellet composition from immediate water contact, thus it is reasonable to expect that at least some water-absorbent polymer can or does seep into the pores of bentonite. Any amount( larger than zero) of water 
The applicant argues that nothing is stated or contemplated regarding one material in a particulate or other form entering the pores of the other particle, nor is any suggestion provided that this would be either possible or desirable.
The Examiner respectfully submits that US’940 discloses sealing the internal portion of the pellet composition from immediate water contact. The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988).
The applicant argues that the bentonite pore size is in the range of 1-30 micron and the median diameters for three superabsorbent polymers studied are 63 micron, 291 micrn, and 526micron from the teaching of "Effect of Absorptivity of Superabsorbent Polymers on Design of Cement Mortars”.
The Examiner respectfully submits that the instant claims does not require using the swell material having a size of 63,291,526 micron disclosed by "Effect of 
Absorptivity of Superabsorbent Polymers on Design of Cement Mortars”. US’940 discloses that the water-insoluble, water-swellable absorbent polymers useful in the method and composition are not particularly limited in structure, except that the absorbent polymer must exhibit minimal solubilization and substantial swelling upon absorption of several hundred times its weight of water. Such absorbent polymers 
The applicant argues that even if a small fraction of superabsorbent polymer particles were sufficiently small to enter a pore, there are many larger particles to block entry therein. 
The Examine respectfully submits that the applicant fails to provide any factual evidence. Applicant’s argument cannot take place of the evidence.
The applicant argues that even if a small fraction of superabsorbent polymer particles were sufficiently small to enter a pore, there are many larger particles to block entry therein. The result could be fully unrelated to Applicant's claimed composite particle as illustrated in Figure 1 which discloses swellable material coating the pore because it was formed therein from the appropriate monomer system upon polymerization.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., swellable material coating the pore because it was formed therein from the ) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The applicant argues that the pellets according to US '940 are basically characterized by the use of a water-swellable mineral (bentonite) and a water-absorbent polymer in one composition (a pellet). The aspect that the pellets swell in the presence of water or moisture, i.e., increase their total volume in the presence of water, makes it clear that the components must be present next to each other. Otherwise, no overall volume increase can take place. In contrast, for the composite materials of Applicant's claimed invention it is intended that no overall volume increase occurs and that the material swells only internally in the presence of moisture, such that the otherwise open pore system within the porous particle closes or is closed. It is not envisioned that the material swells as a whole, because this would destroy the structure and also compromise the integrity of coatings in which the materials are incorporated.
The Examiner respectfully submits that in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., no overall volume increase) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The applicant argues that utilizing Applicant's method of preparation, the monomer system, having a liquid form, can be pulled into the bentonite's pore system 
The Examiner respectfully submits that in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the monomer system, having a liquid form, can be pulled into the bentonite's pore system by capillary action where, upon polymerization, a polymer layer can be deposited throughout the pore system, plug  et  al) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is noted that claims are product-by-process claims. Eventhough product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 77F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985) (citations omitted).


The applicant argues that US '153 relates to entirely different subject-matter than the present invention. Also, the technical field as well as the purpose and technical effect of the '153 application differ largely from that of the present invention. The resulting pigment is not a composite material formed from a porous carrier material having a swellable material included in the carrier's pores, where the swellable material was foafter the treatment of the carrier particles with solutions of the corrosion inhibitors. In embodiments that include loading anything into the pores, any pores existing in the carrier particles, would already have been loaded with the corrosion inhibitor before contact with a polymer/polyelectrolyte (please see Example 1 on page 3 of US '153). 
	 The Examiner respectfully submits that a reference is not limited to the teaching in its preferred embodiment (A reference is good not only for what it teaches but also for what one of ordinary skill might reasonably infer from the teachings. In re Opprecht 12 USPQ 2d 1235, 1236 (CAFC 1989); In re Bode USPQ 12; In re Lamberti 192 USPQ 278; In re Bozek 163 USPQ 545, 549 (CCPA 1969); In re Van Mater 144 USPQ 421; In re Jacoby 135 USPQ 317; In re LeGrice 133 USPQ 365; In re Preda 159 USPQ 342 (CCPA 1968). In addition, "A reference can be used for all it realistically teaches and is not limited to the disclosure in its preferred embodiments" See In re Van Marter, 144 USPQ 421). The Examiner respectfully submits that US '153 teaches the incorporation of solutions of corrosion inhibitors (not swellable materials) into the porous reservoirs (nanoreservoirs) created about the surface of a nanoparticle or within nanoparticle pigments. The nanoreservoirs include a polymer or polyelectrolyte shell which is sensitive to a specific trigger or switch and capable of releasing the inhibitor after action of the trigger. The polymer (e.g., gelatin) or polyelectrolyte (e.g., poly(allyamine)/poly(styrene sulfonate) shell may form nanoscale capsules in which the corrosion inhibitor (e.g., quinaldic acid, mercaptobenzotriazole and the like) is enclosed.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., different structure is illustrated by Applicant's Figure 1) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The patentability of a product does not depend on its method of production. The Examiner respectfully submits that US '153 teaches the incorporation of solutions of corrosion inhibitors (not swellable materials) into the porous reservoirs (nanoreservoirs) created about the surface of a nanoparticle or within nanoparticle pigments. The nanoreservoirs include a polymer or polyelectrolyte shell which is sensitive to a specific trigger or switch and capable of releasing the inhibitor after action of the trigger. The polymer (e.g., gelatin) or polyelectrolyte (e.g., poly(allyamine)/poly(styrene sulfonate) shell may form nanoscale capsules in which the corrosion inhibitor (e.g., quinaldic acid, mercaptobenzotriazole and the like) is enclosed. 
o, in contrast to the present invention, the US '153 coating functions differently 
than Applicant's claimed composite material illustrating its different structure. The US 
'153 coating is configured to release the corrosion inhibitor under specific circumstances15 or a certain stimulus. The specific stimulus which causes the polymer or 
	The applicant argues that the claimed composite material exhibiting a purposeful swelling of the water-swellable material within the pores of the carrier material of the inventive composite particles in the presence of water or moisture to close or seal the pores, i.e.,2 instead of a structural change that leads to a more permeable configuration, it is envisioned in the context of the present invention, that the swellable material creates a less permeable configuration, in particular for liquid water, which ultimately constitutes the opposite of what is described in US '153. 
The Examine respectfully submits that the prior art discloses water as a trigger. The Examiner respectfully submits that the polymer (e.g., gelatin, swellable materal) or polyelectrolyte (e.g., poly(allyamine)/poly(styrene sulfonate) shell may form nanoscale capsules in which the corrosion inhibitor (e.g., quinaldic acid, mercaptobenzotriazole and the like) is enclosed. The Examiner respectfully submits that a reference is not limited to the teaching in its preferred embodiment (A reference is good not only for what it teaches but also for what one of ordinary skill might reasonably infer from the teachings. In re Opprecht 12 USPQ 2d 1235, 1236 (CAFC 1989); In re Bode USPQ 12; In re Lamberti 192 USPQ 278; In re Bozek 163 USPQ 545, 549 (CCPA 1969); In re Van Mater 144 USPQ 421; In re Jacoby 135 USPQ 317; In re LeGrice 133 USPQ 365; In re Preda 159 USPQ 342 (CCPA 1968). In addition, "A reference can be used for all it 78-14994 Response to Non-Final Office Action 20.9035.1
The applicant argues that US '153 does not relate to a composite material at all, but merely to coated particles, which is also emphasized by the cited text passages above. It is not envisioned to fill the pores of the coated particles with polymer, but if at all - with a corrosion inhibitor. However, even this embodiment is less preferred. Instead, it is 5 preferred to encapsulate the co
The Examiner respectfully  submits  that  US '153 teaches the incorporation of solutions of corrosion inhibitors (not swellable materials) into the porous reservoirs (nanoreservoirs) created about the surface of a nanoparticle or within nanoparticle pigments. The nanoreservoirs include a polymer or polyelectrolyte shell which is 
The applicant argues that there is no basis provided by US '153 that supports the assumption that a non-existent swellable material s
particulate -by accident and without external force - seeps into pores of a porous15 carrier material. In fact, Figure 1 of US '153, reproduced below, illustrates layers of 
polymer (PEI and PSS) and corrosion inhibitor (benzotriazole) positioned on the exterior 
of a silicon dioxide particle with subsequent layers of the polymer over the layer of 
benzotriazole.
The Examiner respectfully submits that US '153 teaches the incorporation of solutions of corrosion inhibitors (not swellable materials) into the porous reservoirs (nanoreservoirs) created about the surface of a nanoparticle or within nanoparticle pigments. The nanoreservoirs include a polymer or polyelectrolyte shell which is sensitive to a specific trigger or switch and capable of releasing the inhibitor after action of the trigger. The polymer (e.g., gelatin) or polyelectrolyte (e.g., poly(allyamine)/poly(styrene sulfonate) shell may form nanoscale capsules in which the corrosion inhibitor (e.g., quinaldic acid, mercaptobenzotriazole and the like) is enclosed. The Examiner respectfully submits that a reference is not limited to the teaching in its preferred embodiment (A reference is good not only for what it teaches but also for what one of ordinary skill might reasonably infer from the teachings. In re Opprecht 12 USPQ 
The applicant argues that 78-14994 Response to Non-Final Office Action 20.9035.1nothing within the four (4) corners of US '153 provides any reason or information that could be combined with reason that would lead to an understanding that a swellable material is included within the pores of a porous carrier material. The suggestion clearly comes from Applicant's specification and claims and is the result of hindsight. In fact, Applicant is unable to find any mention of a "swellable material" or its equivalent in US'153. That element is missing from the composition and from the pores of the 10 nanoparticles included.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The Examiner respectfully submits that US '153 teaches the incorporation of solutions of corrosion inhibitors (not swellable materials) into the porous reservoirs (nanoreservoirs) created about the surface of a nanoparticle or within nanoparticle 
Gelatin is cited by the instant application’s claim (claim 27) as swellable material.
The applicant argues that the components of CN '785's coating were combined and ground in a wet process to reduce all particles therein to a size of less than 80 μm. The applicant states that in general, the size distribution of particles from a wet grinding process is much narrower than from a dry grinding process. Therefore, the wet-ground coating mixture made according to CN '785 would be directed to the production of a coating having solids exhibiting a relatively narrow particle size range centered slightly below 80 micron in order to exhibit these desirable properties. According to applicant ‘s argument that that the after wet milling solid size is in the range of 8 -80 micron. The applicant argues that any remaining pores within any resultant porous particles, such as bentonite, must be considerably smaller than the particle's diameter... i.e., much less than 80 micron.
The Examiner respectfully submits that less than 80 micron disclosed by CN '785 includes the particle size outside range of “the relatively narrow particle size range centered slightly below 80 micron (8- 80 micron)”. Because the claim of instant application is silent about the content of the swelling material, any amount of swelling material inside the pores larger than zero is read on the claims. Even under the situation that the fraction of the outside “the relatively narrow particle size range centered slightly 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731